United States Court of Appeals
                                                             Fifth Circuit
                                                          F I L E D
                                                           August 7, 2003
                    In the
                                                      Charles R. Fulbruge III
                                                              Clerk
United States Court of Appeals
          for the Fifth Circuit
              _______________

                m 02-21033
              _______________




             MILDRED J. MILLS,

                                   Plaintiff-Appellant,

                   VERSUS

          BMC SOFTWARE, INC.,

                                   Defendant-Appellee.



        _________________________

  Appeal from the United States District Court
      for the Southern District of Texas
              m H-00-CV-3773
       _________________________
Before DAVIS, SMITH, and DUHÉ,
  Circuit Judges.

PER CURIAM:*

   The plaintiff brings various employment
claims, including race discrimination, retalia-
tion, and hostile work environment. In a com-
prehensive opinion, the district court granted
defendant’s motion for summary judgment.

   We have read the briefs and pertinent por-
tions of the record and have heard the argu-
ments of counsel. We agree with the district
court that on the basis of well settled law in
this circuit and in the Supreme Court, there
was no adverse employment action. The judg-
ment is AFFIRMED, essentially for the rea-
sons given by the district court.




   *
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be pub-
lished and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                       2